Citation Nr: 0032698	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for disability of the 
left leg as being proximately due to or the result of the 
service connected left ankle disability.

2.  Entitlement to an increased rating for the service 
connected residuals of a left ankle fracture, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from January 1945 to June 
1947.

This appeal arises from rating decisions of the Muskogee, 
Oklahoma Regional Office (RO).  The case was remanded from 
the Board to the RO in May 1999 for additional development of 
the evidence.


REMAND

The Board notes that the RO has not had the opportunity to 
apply Public Law No. 106-475, the Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096).  Under the terms 
of the Act and Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
the RO should apply the provisions of the Act to the current 
claims.

The veteran contends that the RO erred by failing to grant a 
higher evaluation for the service connected left ankle 
disability and by failing to grant service connection for 
left leg disability secondary to the service connected left 
ankle.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred by not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It 
was further held that the diagnostic codes pertaining to 
range of motion did not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare-ups.  

With regard to the increased rating claim, the veteran has 
complained of an inability to walk or stand for extended 
periods of time due to worsening levels of pain, swelling and 
a feeling of instability of the left ankle.  In DeLuca, the 
Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limited 
functional ability during flare-ups or when the joint was 
used repeatedly over a period of time.  The Court also held 
that the examiner should be asked to determine whether the 
joint exhibited weakened movement, excess fatigability or 
incoordination.  These determinations were to be expressed in 
terms of additional range of motion lost due to any pain, 
weakened movement, excess fatigability or incoordination.  
Accordingly, in view of the veteran's contention that he 
suffers from increased leg ankle symptoms with repeated use, 
the veteran should be afforded another VA orthopedic 
examination which fully addresses the factors mandated in 
DeLuca.  

With regard to the secondary service connection claim for 
disability of the left leg, the veteran contends that he 
suffers from neuropathy with weakness.  A June 1997 statement 
from J. Michael Moody, D.O., indicates that the veteran had 
pain and weakness of the left leg.  There was some slight 
paresthesia with some tonic type reaction.  It was opined 
that this was a continuation of the veteran's previous left 
ankle injury.  Due to the continued deterioration of the 
nerves and muscles of the leg, it was recommended that the 
veteran undergo an EMG and a MRI.  

On examination in November 1997, there was some giving way 
weakness of the left lower extremity.  No myoclonus was 
observed, but the veteran had some jerking that resembled 
clonus.  The impression was no evidence of segmental 
myoclonus, probable conversion disorder, but the veteran's 
history suggested restless leg syndrome.  

On VA fee basis examination in April 2000, the veteran 
complained of pain and neuropathy of the left lower 
extremity.  The diagnoses included no objective evidence of 
left leg neuropathy secondary to the left ankle.  Physical 
and x-ray evidence of the left leg was normal and it was 
opined that there was no medical impairment of the left leg.  

Although it appears that the veteran's basic contention is 
that left leg disability has resulted from the service 
connected left ankle, the Board also notes that it was 
determined in the case of Allen v. Brown, 7 Vet. App. 439 
(1995) that service connection may be awarded for a 
disability under 38 C.F.R. § 3.310 if an existing disability 
was aggravated by a service connected disability.  Thus, the 
veteran should be provided a VA examination by a board of 2 
neurologists who should provide diagnoses for all disability 
of the left leg and, for all diagnosed disability, provide an 
opinion as to whether any such left leg disability is the 
result of the service connected left ankle disability or 
whether an existing left leg disability was aggravated by the 
service connected left ankle disability.  Prior to the 
examination, the veteran should be afforded an EMG and an MRI 
of the left leg.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The RO should contact the veteran, 
determine all sources of treatment for the left leg and 
ankle, and then obtain treatment records from all available 
sources.

VA must also obtain a Social Security Administration (SSA) 
decision regarding a claim for disability benefits as well as 
all medical records upon which a decision was based.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  In this case, 
the record reflects that the veteran reported during VA 
examination in August 1997 that he had received SSA 
Supplemental Security Income (SSI) benefits.  Accordingly, 
the RO should contact the SSA and obtain a copy of the SSA 
decision(s) awarding SSI benefits as well as the records upon 
which all decisions were based.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for left 
lower extremity disability in recent 
years.  After securing any necessary 
releases, the RO should obtain all 
records that are not already contained in 
the claims folder.  Once obtained, all 
records should be permanently associated 
with the claims file.  

2.  The RO should undertake appropriate 
steps to contact the SSA and obtain 
legible copies of the decision(s) 
concerning the veteran's award of SSI 
benefits as well as the records upon 
which all decisions were based.

3.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of his left ankle 
disability.  The importance of appearing 
for the scheduled examination and the 
consequences of his failure to do so 
should be made available to the veteran.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated diagnostic tests must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.  The examiner 
should provide complete range of motion 
studies for the left ankle.  Normal range 
of motion findings should also be 
provided for the left ankle.  

The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
service connected left ankle due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare ups under § 4.45.  If the examiner 
is unable to make such a determination, 
it should be so indicated on the record.  

4.  The veteran should be afforded a VA 
examination by a board of 2 neurologists.  
The claims folder must be made available 
to the examiners prior to the 
examination.  All disability should be 
evaluated in relation to its history and 
the veteran should be afforded an EMG and 
a MRI of the left lower extremity.  Based 
on a review of the medical evidence and 
the current examination, the examiners 
should provide diagnoses for all 
disability of the left lower extremity, 
if any, and then for all diagnosed 
disability, provide a medical opinion as 
to whether it is at least as likely as 
not that any current left lower extremity 
disability is proximately due to or was 
permanently aggravated by the veteran's 
service connected left ankle disability.  
If the examiners find that the service-
connected left ankle disability 
aggravated an existing left lower 
extremity disability, then the examiners 
should express an opinion as to what 
level of disability is attributable to 
such aggravation.  The answer to these 
questions should be formulated using the 
underlined standard of proof.  Complete 
reasons and bases for all medical 
opinions should be provided for the 
record.  

The board of 2 neurologists should 
reconcile any medical conclusion(s) that 
conflicts with those previously made 
regarding the etiology of all left lower 
extremity disability to include Dr. 
Moody's June 1997 opinion, the November 
1997 medical impression in which it was 
indicated that the veteran's history 
suggested restless leg syndrome, and the 
VA examiner's April 2000 opinion, and 
provide detailed reasons for any point of 
disagreement.  

5.  Upon receipt of the examination 
reports, the RO should review the 
examination reports to ensure that they 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

6.  The RO should take any other action 
necessary to comply with Public Law 106-
475, the Veterans Claims Assistance Act 
of 2000 (Nov. 9, 2000; 114 Stat. 2096).

7.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca and Allen.  
If the action taken remains adverse to 
the veteran in any way, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case to include the provisions of 
38 C.F.R. § 3.655 which should be adhered 
to in the event that the veteran fails to 
appear for a scheduled examination 
without good cause.  If the veteran fails 
to appear for a scheduled examination, 
the RO should include verification in the 
claims folder as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to ensure due process of law and to obtain 
additional information.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



